Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The following claim has been amended upon agreement by applicant during a telephone conversation with Mr. Kent Chambers on 04/16/2021.
The following is the amendment claims will replaced the set of original claims.
1.	(Currently Amended)	A method comprising:
executing code by a processor to perform:
analyzing and updating information including forecast data in a first database utilizing an analysis server coupled to at least an external first client and incorporating an analytics and aggregation unit, wherein the first database is coupled to the analysis server; and 
receiving updates to the forecast data;
analyzing and updating the forecast data of at least a first partition of the first database utilizing the analytics and aggregation unit, wherein the first partition includes only changed data, the amount of data in the first partition is smaller than an amount of data in a second partition of the first database so that the first partition relative to the second partition:
there is a relatively low consumption of resources of the analytics and aggregation unit in analyzing and updating the forecast information and in responding to a query, and
access to the data in the first partition is accomplished more quickly and requires a lower consumption of resources than if responding to the query required the analytics and aggregation unit to analyze and update the information in the second partition.

2-21. Canceled.

(Currently Amended)	The method of claim [[22]] 1, wherein analysis server and the database are configured to use the change data in the change partition so that the system only operates on the changed data. 

(Currently Amended)	The method of claim [[24]] 1 wherein the query is communicated to both the first partition and the second main partition, the method further comprising:
accessing data from both partitions, and 
aggregating data responsive to the query to appear as a single query response.

(Currently Amended)	The method of claim [[25]] 1, wherein an amount of data in the first partition is smaller than an amount of data in the second partition, so that between the first partition and the second partition, there is a relatively low consumption of resources by the analytics and aggregation unit in analyzing and updating the information and in responding to a query. 

(Currently Amended)	The method of claim [[22]] 1 further comprising further executing the code by the processor to perform:
providing a world wide web interface to the analysis server, and
providing the analytics and aggregation unit as a world wide web hosted forecasting application.

(Currently Amended)	The method of claim [[22]] 1 further comprising further executing the code by the processor to perform:
providing concurrent access to the analysis server by multiple organizations

(Currently Amended)	The method of claim [[28]] 26, wherein for the multiple organizations, the data in the database is segregated for each different one of the multiple organizations to satisfy confidentiality concerns.

(Currently Amended)	The method of claim [[28]] 26, further comprising further executing the code by the processor to perform: 
receiving access, by a first user, to a first data repository in the first database using the analysis server including the analytics and aggregation unit; and 
receiving access, by a second user, to a second data repository in the first database.

(Currently Amended)	The method of claim [[30]] 28, wherein the first user and the second user use the same analytics and aggregation unit.

(Currently Amended)	The method of claim [[30]] 28, wherein the first user and the second user use a different the analytics and aggregation unit or a different instantiation of the same analytics and aggregation unit.

(Currently Amended)	The method of claim [[22]] 1 further comprising executing the code by the processor to perform:
receiving access requests from multiple client computer systems and providing a segregated system that directs users of 1 through N customers to respective data repositories comprising one or more databases, wherein N is an integer greater than 1; 
receiving the forecast data and updates to the forecast data from multiple client computers;
segregating the data and updates of the data among the data repositories so that each data repository includes data and updates of the data associated with one customer;
utilizing the analytics and aggregation unit to automatically process real-time the data and updates of the data for each of the data repositories to analyze and update information in the data repositories, determine resulting changes to other data, and propagate the changes to the other data in the data repositories, wherein the information analyzed and updated in each data repositories includes forecast data and received updates to the forecast data, and the forecast data includes at least one estimated future value
determining if updates to all data causes changes in the data that pass a predetermined threshold;
if the data updates to all data causes changes in the data that pass a predetermined threshold, determining an impact of the changes and provide the impacts of the changes for display in a forecast data analysis report;
receiving forecast data analysis requests from multiple customers; and
for each forecast data analysis report request for each customer, accessing the data repository associated with the customer and provide the requested forecast data analysis report request to the customer.

(Currently Amended)  The method of claim [[32]] 31, wherein each data repository is a partition of a separate database.

(Currently Amended)  The method of claim [[32]] 31, wherein a plurality of the data repositories are partitions of a database shared by a plurality of customers, including for a first customer and a second customer.

(Currently Amended)  The method of claim [[32]] 31, wherein the analytics and aggregation unit includes an online analytical processing (OLAP) cube, the method further comprising:
automatically processing real-time the data and updates of the data for each of the data repositories to analyze; and
and update information in the repositories.

(Currently Amended)  The method of claim [[32]] 31, wherein at least one of the data repositories is partitioned into first and second partitions, the first partition includes change data, and the second partitions includes general data.

(Currently Amended)  The method of claim [[32]] 31, wherein updates of the data include both additions and changes of data and calculating effects of added and changed data.

(Currently Amended)  The method of claim [[32]] 31, wherein updates of the data include both additions and changes of data and calculating effects of added and changed data.

(Currently Amended)  The method of claim [[38]] 37 further comprising executing the code by the processor to perform:
operating only on changed data in each repository. 

(Currently Amended)  The method of claim [[38]] 37, wherein a first partition of at least one of the repositories contains only changed data, the amount of data in the first partition is smaller than the amount of data in a second partition of at least one of the repositories, so that access to the data is accomplished more quickly than if responding to the query required a higher consumption of resources of the analytics and aggregation unit in analyzing and updating information in the second partition.

(Currently Amended)  The method of claim [[32]] 31 further comprising executing the code by the processor to perform:
providing a world wide web interface and a world wide web hosted forecasting application to receive the access requests and providing the requested forecast data analysis request to the customer.

(Currently Amended)  The method of claim [[32]] 31 further comprising executing the code by the processor to perform:
providing for concurrent access by multiple organizations.

(Currently Amended)  The method of claim [[32]] 31, wherein for the multiple organizations, the data in the database is segregated for each different one of the multiple organizations to satisfy confidentiality concerns.

(Currently Amended)  The method of claim [[43]] 42, wherein the repositories are separate, either logically or physically, or both logically and physically in one or more of the databases.

(Currently Amended)  The method of claim [[32]] 31, wherein processing facilities of the analytics and aggregation unit are separated, logically, or physically, or both logically and physically.

(Currently Amended)  The method of claim [[45]] 44 further comprising executing the code by the processor to perform:
receiving and responding to a first access request from a first client system to access a first of the data repositories using an analysis server including the analytics and aggregation unit; and 
receiving and responding to a second access request from a second client system to access a second of the data repositories using an analysis server including the analytics and aggregation unit.

(Currently Amended)  The method of claim [[45]] 44, wherein the response to the first and second access requests uses at least one member of a group consisting of: the same  analytics and aggregation unit, a different analytics and aggregation unit, and a different instantiation of the same analytics and aggregation unit.

Allowable Subject Matter
With respect to claims 1, 22-46, Applicant filed the approved TD on 04/16/2021.  Further, the Applicant amended the claims 1 to include the allowance subject matter in claim 12.  Therefore, the previous office are withdrawn.  The claims 1, 22-45 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         May 8, 2021